Citation Nr: 1419600	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-21 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to service connection for erectile dysfunction (ED), claimed as secondary to medication prescribed for PTSD disability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to October 1971.  He testified before the undersigned in a June 2012 Travel Board hearing, the transcript of which is included in the record. 


FINDINGS OF FACT

1.  PTSD has been manifested by complaints of mood swings, anxiety, sleep impairment, and problems with impulse control; objective findings include normal speech, no perceptual impairment or thought disorder, and intact abstract reasoning, judgment, and insight.  

2.  Total occupational impairment is shown.

3.  ED was not shown in service or for years thereafter; ED is due to a nonservice-connected disorder.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).

2.  The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2013).

3.  ED was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for PTSD

The Veteran's current 70 percent rating is assigned under DC 9411 for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.

The Board has reviewed VA clinical records and an August 2009 VA examination and finds that the Veteran's symptoms are not most approximate to a 100 percent rating.  While he reported symptoms such as mood swings, lack of social activities, difficulty with impulse control, anxiety, irritability, and sleep impairment, all consistent with a 70 percent rating, he has been consistently oriented to time, place, and person, speech was normal, no evidence of perceptual impairment or thought disorder, intact abstract reasoning and judgment, no suicidal or homicidal ideation, memory and concentration were intact, and he had good relationships with family members and a close friend.  

While it is apparent that the Veteran experiences serious psychiatric symptoms, the evidence reflects no gross impairment in thought processes or communication, no hallucinations, no suicidal ideation, and no indication of an inability to perform activities of daily living, disorientation, or memory loss.  Therefore, the medical evidence does not support a higher rating.

The Board has also considered the Veteran's statements that his disability is worse.  While he is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  The Board has weighed his lay statements against the medical evidence obtained and finds that the medical findings (as provided in the examination report and other clinical evidence) directly address the criteria under which this disability is evaluated.  

The examiner and treating health care providers have the requisite medical expertise to render medical opinions regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

Next, in determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Scores ranging from 41 to 50 reflect serious symptoms (suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (no friends, inability to keep a job).  

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (a depressed patient who avoids friends, neglects family, and is unable to do work).  Scores ranging from 41-50 reflect serious symptoms (suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (no friends, inability to keep a job).  Scores ranging from 51-60 reflect moderate symptoms (flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning).

In the August 2009 VA examination, the examiner assigned a GAF score of 40,
indicative of major impairment in several areas.  Subsequent GAF scores were 51 and 60, reflecting no more than moderate symptoms.  Therefore, while the GAF scores reflect serious psychiatric symptoms, the GAF scores in light of the clinical findings and complaints do not support a 100 percent rating. 

The Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as irritability, sleep impairment, impulse control, and decreased social interactions, are the symptoms included in the criteria found in the rating schedule for his disability.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Entitlement to a TDIU

A TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities with at least one rated at 40 percent or more and he has a combined rating of at least 70 percent.  38 C.F.R. § 4.16(a).  Here, the Veteran meets the schedular requirement for a TDIU as PTSD is rated as 70 percent disabling.  His other service-connected disability, residuals of a stomach stab wound, is rated as noncompensable.  

Pursuant to the Veteran's July 2009 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), he worked as a truck driver for 25 years and completed the eleventh grade.  He also claimed that his service-connected PTSD precluded him from securing or following any substantially gainful employment.

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's PTSD prevents him from obtaining or retaining substantially gainful employment.  Weighing against the claim is a June 2005 Social Security Administration (SSA) disability record where he was examined and diagnosed with coronary artery disease, status post coronary artery bypass graft, hypertension, lower back pain, bilateral shoulder arthralgia, and emphysema.  

The reviewing physician opined that the Veteran was able to sit, stand, walk, handle objects, hear, speak, and travel, but could not lift or carry heavy objects or be exposed to extreme temperatures.  He was noted to be in receipt of SSA disability benefits for his heart, low back, stomach, respiratory, and hypertension disorders.  The Board finds that this evidence weighs against a finding that he would be unable to perform sedentary employment.  

Weighing in favor of the claim is the August 2009 VA PTSD examination report.  The VA examiner reviewed the claims file, interviewed the Veteran, and conducted a mental status examination.  The examiner diagnosed severe chronic PTSD and assigned a GAF score of 40, indicative of some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  The examiner opined that the Veteran was unable to work as a direct consequence of his severe mood swings, inability to tolerate social situations, as well as his significantly impaired sleep and heightened arousal.

The remaining evidence of record, to include post-service VA treatment records, reveals continued complaints and treatment for PTSD; however, they do not provide an opinion as to the Veteran's ability to secure or follow a substantially gainful occupation.

For these reasons, and resolving reasonable doubt in the Veteran's favor, and with consideration of the Veteran's employment history and his educational attainment, the Board finds that his service-connected disability, specifically PTSD, is of sufficient severity to preclude him from obtaining or retaining gainful employment.  Accordingly, TDIU is warranted.

Service Connection for ED

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  

ED was not shown in service nor has the Veteran so argued.  Rather, he contends that medication he is prescribed for PTSD causes ED.  In a September 2009 VA examination, the examiner diagnosed ED and opined that the disorder was secondary to nonservice-connected diabetes.  There is no contrary opinion of record.  As ED has been attributed to a nonservice-connected disorder, by necessity is it not related to PTSD or medication taken for PTSD.  

The Board has considered the Veteran's lay statements that ED is related to his medication and reiterates that he is competent to report symptoms as they come to him through his senses; however, ED is a complex disorder and not of a type that a lay person can provide competent evidence on questions of etiology or diagnosis.  Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

With respect to the claim for TDIU, the Board is granting the full benefit sought on appeal and no further due process is needed.  The VCAA duty to notify was satisfied by letters dated in July 2009 (PTSD) and October 2009 (ED) that fully addressed all notice elements and was sent prior to the initial RO decisions.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Further, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date within the same letters.  With those letters, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to the duty to assist, available service treatment records have been obtained, as have VA treatment records.  He was also provided with two VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

A rating in excess of 70 percent for PTSD is denied.

A TDIU is granted.

Service connection for ED is denied.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


